United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Lunas, NM, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 21-0049
Issued: May 3, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On October 18, 2020 appellant filed a timely appeal from a September 10, 2020 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 21-0049.1
On December 29, 2015 appellant, then a 47-year-old rural mail carrier, filed a traumatic
injury claim (Form CA-1) alleging that, when delivering a package on December 28, 2015, she
slipped on ice and landed on her tailbone and elbow while in the performance of duty. OWCP
assigned the claim File No. xxxxxx147, and on July 27, 2017 it accepted her claim for an upper
back strain, back contusion, sacroiliitis, myalgia, low back strain, sacroiliac subluxation, other
thoracic intervertebral disc displacement, aggravated mid-cervical disc degeneration, bladder
dysfunction, and contusion of the right elbow. OWCP has continued to receive numerous medical
reports in this OWCP file.

1

The Board notes that OWCP received additional evidence following the September 10, 2020 decision. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

On May 3, 2018 appellant, then a 50-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on August 16, 2017 she injured her back when she was driving in her
employing establishment vehicle and hit a pothole while in the performance of duty. She stated
that her back was thrown out of alignment and she experienced immense pain in her lower back
and legs, and she related that she was unable to finish her route or stand up and had to be taken by
ambulance to the emergency room. OWCP assigned the claim File No. xxxxxx682, and on May 9,
2019 OWCP accepted appellant’s claim for an aggravation of other intervertebral disc
displacement of the thoracolumbar region.
On July 29, 2019 appellant filed claims for compensation (Form CA-7) for disability for
the periods September 7 to December 30, 2017, January 2 to April 28, 2018, and May 28 to
July 11, 2018.
In a development letter dated August 5, 2019, OWCP informed appellant of the
deficiencies of her claim for compensation. It advised her of the type of medical evidence
necessary to establish her claim and provided 30 days for her to submit the requested evidence.
By decision dated September 4, 2019, OWCP denied appellant’s compensation claim,
finding that the medical evidence of record was insufficient to establish total disability from work
for the periods September 7 to December 30, 2017, January 2, 2018 to April 28, 2018, and May 28,
2018 to July 11, 2018.
On September 8, 2020 appellant requested reconsideration. By decision dated
September 10, 2020, OWCP denied her reconsideration request, finding that it was untimely filed
and failed to demonstrate clear evidence of error.
The Board finds that this case is not in posture for decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication of the issues depends on frequent cross-referencing between case files.2 For example,
if a new injury case is reported for an employee who previously filed an injury claim for a similar
condition or the same part of the body, doubling is required.3
As the instant claim under OWCP File No. xxxxxx682 and the claim under OWCP File
No. xxxxxx147 both involve injuries to appellant’s back, these claims must be administratively
combined for a full and fair adjudication.4 The Board notes that both OWCP files continued to
receive medical evidence during the relevant time periods. This will allow OWCP to consider all
relevant claim files and accompanying evidence in developing appellant’s current compensation
claim.

2

R.R., Docket No. 19-0368 (issued November 26, 2019); Federal (FECA) Procedure Manual, Part 2 -- Claims, File
Maintenance & Management, Chapter 2.400.8c (February 2000).
3

Id.

4

S.D., Docket No. 19-0590 (issued August 28, 2020).

2

Accordingly, the Board will remand the case to OWCP to administratively combine the
present claim with OWCP File No. xxxxxx147. Following this and other such further development
as deemed necessary, OWCP shall issue a de novo merit decision on appellant’s compensation
claim.
IT IS HEREBY ORDERED THAT the September 10, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: May 3, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

